Supreme Court of Florida
                                 ____________

                                  No. SC17-91
                                 ____________


  IN RE: AMENDMENTS TO THE FLORIDA FAMILY LAW RULES OF
          PROCEDURE—2017 REGULAR-CYCLE REPORT.

                                [October 5, 2017]

PER CURIAM.

      This matter is before the Court for consideration of proposed amendments to

the Florida Family Law Rules of Procedure. We have jurisdiction. See art. V, §

2(a), Fla. Const.

                               BACKGROUND

      The Family Law Rules Committee (Committee) has filed its regular-cycle

report of proposed rule and form amendments. See Fla. R. Jud. Admin. 2.140(b).

The Committee proposes amendments to rules 12.130 (Documents Supporting

Action or Defense); 12.200 (Case Management and Pretrial Conferences); 12.400

(Confidentiality of Records and Proceedings); 12.407 (Testimony and Attendance

of Minor Child); 12.490 (General Magistrates); and form 12.902(f)(3) (Marital

Settlement Agreement for Simplified Dissolution of Marriage). The Committee
also proposes new Florida Family Law Rule of Procedure 12.4501 (Judicial

Notice). The Board of Governors of The Florida Bar unanimously approved the

proposals. Prior to submission to the Court, the Committee published its proposals

for comment. Several comments were received in opposition to a proposed

amendment to Florida Family Law Rule of Procedure 12.285 (Mandatory

Disclosure). As a result, the Committee did not include that proposal in its report.

After submission to the Court, the proposals were again published for comment.

No comments were received.

      Upon consideration of the Committee’s Report, we adopt amendments to the

Florida Family Law Rules of Procedure and forms, with certain exceptions, as

described below.1

                                  AMENDMENTS

      Rule 12.130 (Documents Supporting Action or Defense) is amended to

remove specific references to certain types of documents—bonds, notes, bills of

exchange, contracts, and accounts—and simply require that documents or a copy

thereof that are essential to state a cause of action or that are otherwise required by

law be incorporated or attached to pleadings.




      1. Other minor and editorial amendments are also made.


                                         -2-
      Rule 12.200 (Case Management and Pretrial Conferences) is amended to

make case management conferences optional rather than mandatory in adoption

proceedings. Although we recognize that this rule was specifically amended in

1998 to make the use of case management conferences in adoption proceedings

mandatory, see In re Amends. to Fla. Family Law Rules, 713 So. 2d 1, 8 (Fla.

1998), the Committee represents that the current practice in adoption proceedings

is that case management conferences are considered optional, and we agree that

given current statutory provisions pertaining to adoption, mandatory case

management conferences are no longer necessary.2

      A new subdivision (b) is added to rule 12.400 (Confidentiality of Records

and Proceedings) stating that all documents containing sensitive information must

be filed in conformity with Florida Rule of Judicial Administration 2.425

(Minimization of the Filing of Sensitive Information). This amendment is meant to

raise awareness of this requirement.

      The Committee proposes several amendments to rule 12.407 (Testimony and

Attendance of Minor Child). In its report, the Committee states that the

amendments are intended to strengthen protections for minor children from the

stresses of court. The proposed amendments would prohibit a child from being




      2. We decline to include the proposed Committee Note to rule 12.200.


                                       -3-
deposed, brought to a deposition, or brought to “the court,” even to appear as a

witness or to attend any hearing, or subpoenaed to appear at any hearing without

prior order of the court based on good cause shown, would eliminate the existing

exception to this rule for emergency situations, and would permit the court to

impose sanctions for a violation of the rule. Due to concerns that the wording of

these amendments might produce the unintended consequences of (1) prohibiting

children from entering a courthouse building, and (2) directly conflicting with

certain provisions of Florida Rule of Juvenile Procedure 8.255, especially in the

context of Unified Family Court proceedings, we decline to adopt them.

Additionally, we refer these issues back to the Family Law Rules Committee, the

Steering Committee on Children and Families in the Court, and the Juvenile Court

Rules Committee for further joint consideration.

      New rule 12.4501 (Judicial Notice) is adopted to reflect the provisions of

section 90.204(4), Florida Statutes (2016), pertaining to the taking of judicial

notice in family cases. Section 90.204(4) provides that in family cases judges may

take judicial notice of certain court records without prior notice to the parties when

imminent danger to persons or property has been alleged and it is impractical to

give prior notice. The statute also requires that after a court takes judicial notice in

this manner, it must give notice and provide the parties with an “opportunity to

present information relevant to the propriety of taking judicial notice and to the


                                          -4-
nature of the matter noticed.” § 90.204(1), Fla. Stat. (2016). The new rule reflects

the provisions of this statute.

      Subdivision (d)(2) of rule 12.490 (General Magistrates) is amended to

correct a cross-reference to Florida Rule of Judicial Administration 2.535.

      Form 12.902(f)(3) (Marital Settlement Agreement for Simplified Dissolution

of Marriage) is amended to delete language in the form requiring the filing of a

Family Law Financial Affidavit because in a simplified dissolution of marriage

proceeding such is not required. See Fla. Fam. L. R. P. 12.285(c). The form is

also amended to delete language stating that litigants do not need to list account

numbers and replace it with language directing that the last four digits of an

account number be provided. See Fla. R. Jud. Admin. 2.425.

                                   CONCLUSION

      Accordingly, the Florida Family Law Rules of Procedure and forms are

amended as set forth in the appendix to this opinion. Language added to the rules

is underscored; deleted language is struck through.

      The amended form is fully engrossed and ready for use. The form may also

be accessed and downloaded from the Florida State Courts’ website at

http://www.flcourts.org/resources-and-services/court-improvement/family-

courts/family-law-forms.stml. By adoption of the amended form, we express no

opinion as to its correctness or applicability.


                                          -5-
      The amended and new rules and the amended form shall become effective at

12:01 a.m., January 1, 2018.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Family Law Rules of Procedure

Robert Joseph Merlin, Chair, Family Law Rules Committee, Coral Gables, Florida,
and Honorable Laurel Moore Lee, Past Chair, Family Law Rules Committee, Plant
City, Florida; and John F. Harkness, Jr., Executive Director, and Mikalla Andies
Davis, Staff Liaison, The Florida Bar, Tallahassee, Florida,

      for Petitioner

Judge Christine Greider, Chair, Steering Committee on Families and Children in
the Court, Naples, Florida,

      Responding with comments




                                      -6-
                                   APPENDIX

RULE 12.130.       DOCUMENTS SUPPORTING ACTION OR DEFENSE

      (a) Documents Attached. If it is essential to state a cause of action, or
otherwise required by law, a copy of the bonds, notes, bills of exchange, contracts,
accounts, or other documents or a copy, when otherwise required, or the relevant
portions of the documents shallmust be incorporated in or attached to the
pleadings.

      (b) Part for All Purposes. Any exhibit attached to a pleading shallmust
be considered part of the pleading. Statements in a pleading may be adopted by
reference in a different part of the same pleading, in another pleading, or in any
motion.

       (c) Protection of Account and Personal Identifying Numbers. Any
reference in any pleading or exhibit filed with the court to account numbers, social
security numbers, employee identification numbers, driver’s license numbers,
passport numbers, or other personal identifying information shallmust be presented
as provided in Florida Rule of Judicial Administration 2.425.

RULE 12.200.       CASE MANAGEMENT AND PRETRIAL
                   CONFERENCES

      (a)    Case Management Conference.

             (1)   [no change]

            (2) Adoption Proceedings. A case management conference
shallmay be ordered by the court within 60 days of the filing of a petition when:

                    (A) there is a request for a waiver of consent to a termination
of parental rights of any person required to consent by section 63.062, Florida
Statutes;

                   (B) notice of the hearing on the petition to terminate parental
rights pending adoption is not being afforded a person whose consent is required
but who has not consented;




                                        -7-
                  (C) there is an objection to venue, which was made after the
waiver of venue was signed;

                    (D) an intermediary, attorney, or agency is seeking fees,
costs, or other expenses in excess of those provided under section 63.097 or
63.212(5), Florida Statutes;

                    (E) an affidavit of diligent search and inquiry is filed in lieu
of personal service under section 63.088(4), Florida Statutes; or

                    (F) the court is otherwise aware that any person having
standing objects to the termination of parental rights pending adoption.

       (b) Pretrial Conference. After the action is at issue the court itself may
or shallmust on the timely motion of any party require the parties to appear for a
conference to consider and determine:

             (1)    proposed stipulations and the simplification of the issues;

             (2)    the necessity or desirability of amendments to the pleadings;

              (3) the possibility of obtaining admissions of fact and of documents
that will avoid unnecessary proof;

             (4)    the limitation of the number of expert witnesses; and

             (5)    any matters permitted under subdivision (a) of this rule.

       (c) Notice. Reasonable notice shallmust be given for a case management
conference, and 20 days’ notice shallmust be given for a pretrial conference. On
failure of a party to attend a conference, the court may dismiss the action, strike the
pleadings, limit proof or witnesses, or take any other appropriate action. Any
documents that the court requires for any conference shallmust be specified in the
order. Orders setting pretrial conferences shallmust be uniform throughout the
territorial jurisdiction of the court.

       (d) Case Management and Pretrial Order. The court shall make an
order reciting the action taken at a conference and any stipulations made. The order
shallwill control the subsequent course of the action unless modified to prevent
injustice.



                                         -8-
                                  Commentary

                                    [no change]

                                 Committee Note

                                    [no change]

RULE 12.400.       CONFIDENTIALITY OF RECORDS AND
                   PROCEEDINGS

      (a)   [no change]

      (b) Filing of Sensitive Information. All documents containing sensitive
information must be filed in conformity with Florida Rule of Judicial
Administration 2.425.

      (c) In Camera Inspections. The court shallmust conduct an in camera
inspection of any records sought to be sealed and consider the contents of the
records in determining whether they should be sealed.

      (cd) Conditional Sealing of Financial Information.

              (1) The court has the authority to conditionally seal the financial
information required by rule 12.285 if it is likely that access to the information
would subject a party to abuse, such as the use of the information by third parties
for purposes unrelated to government or judicial accountability or to first
amendment rights. Any such order sealing the financial information is conditional
in that the information shallmust be disclosed to any person who establishes that
disclosure of the information is necessary for government or judicial accountability
or has a proper first amendment right to the information.

             (2) Notice of conditional sealing shall be as required by Florida
Rule of Judicial Administration 2.420(d).

              (3) Upon receipt of a motion to reopen conditionally sealed
financial information, the court shallmust schedule a hearing on the motion with
notice provided to the movant and parties.

                                  Commentary



                                        -9-
                                     [no change]

RULE 12.4501.       JUDICIAL NOTICE

       In family cases, the court may take judicial notice of any matter described in
section 90.202(6), Florida Statutes, when imminent danger to persons or property
has been alleged and it is impractical to give prior notice to the parties of the intent
to take judicial notice. Opportunity to present evidence relevant to the propriety of
taking judicial notice under section 90.204(1), Florida Statutes, may be deferred
until after judicial action has been taken. If judicial notice is taken under this rule,
the court must, within 2 business days, file a notice in the pending case of the
matters judicially noticed. For purposes of this rule, the term “family cases” has the
same meaning as provided in the Florida Rules of Judicial Administration.

RULE 12.490.        GENERAL MAGISTRATES

       (a) General Magistrates. Judges of the circuit court may appoint as
many general magistrates from among the members of The Florida Bar in the
circuit as the judges find necessary, and the general magistrates shallwill continue
in office until removed by the court. The order making an appointment shallmust
be recorded. Every person appointed as a general magistrate shallmust take the
oath required of officers by the constitution and the oath shallmust be recorded
before the magistrate discharges any duties of that office.

      (b)    Reference.

             (1) – (2)     [no change]

              (3) The order of referral shallmust state with specificity the matter
or matters being referred and the name of the specific general magistrate to whom
the matter is referred. The order of referral shallmust also state whether electronic
recording or a court reporter is provided by the court, or whether a court reporter, if
desired, must be provided by the litigants.

             (4)    [no change]

        (c) General Powers and Duties. Every general magistrate shall perform
all of the duties that pertain to the office according to the practice in chancery and
rules of court and under the direction of the court except those duties related to
injunctions for protection against domestic, repeat, dating, and sexual violence, and
stalking. A general magistrate shall beis empowered to administer oaths and

                                         - 10 -
conduct hearings, which may include the taking of evidence. All grounds for
disqualification of a judge shall apply to general magistrates.

      (d)    Hearings.

              (1) The general magistrate shallmust assign a time and place for
proceedings as soon as reasonably possible after the reference is made and give
notice to each of the parties either directly or by directing counsel to file and serve
a notice of hearing. If any party fails to appear, the general magistrate may proceed
ex parte or may adjourn the proceeding to a future day, giving notice to the absent
party of the adjournment. The general magistrate shallmust proceed with
reasonable diligence in every reference and with the least delay practicable. Any
party may apply to the court for an order to the general magistrate to speed the
proceedings and to make the report and to certify to the court the reason for any
delay.

             (2) The general magistrate shallmust take testimony and establish a
record which may be by electronic means as provided by Florida Rule of Judicial
Administration 2.535(g)(3)(h)(4) or by a court reporter. The parties may not waive
this requirement.

              (3) The general magistrate shall havehas the authority to examine
under oath the parties and all witnesses upon all matters contained in the reference,
to require production of all books, documents, writings, vouchers, and other
documents applicable to it, and to examine on oath orally all witnesses produced
by the parties. The general magistrate may take all actions concerning evidence
that can be taken by the circuit court and in the same manner. The general
magistrate shall havehas the same powers as a circuit judge to utilize
communications equipment as defined and regulated by Florida Rule of Judicial
Administration 2.530.

             (4) The notice or order setting the cause for hearing shallmust be in
substantial conformity with Florida Family Law Rules of Procedure Form
12.920(c) and shallmust contain the following language in bold type:

      SHOULD YOU WISH TO SEEK REVIEW OF THE REPORT AND
      RECOMMENDATION MADE BY THE GENERAL MAGISTRATE,
      YOU MUST FILE EXCEPTIONS IN ACCORDANCE WITH RULE
      12.490(f), FLA. FAM. L. R. P. YOU WILL BE REQUIRED TO PROVIDE
      THE COURT WITH A RECORD SUFFICIENT TO SUPPORT YOUR
      EXCEPTIONS OR YOUR EXCEPTIONS WILL BE DENIED. A

                                        - 11 -
      RECORD ORDINARILY INCLUDES A WRITTEN TRANSCRIPT OF
      ALL RELEVANT PROCEEDINGS. THE PERSON SEEKING REVIEW
      MUST HAVE THE TRANSCRIPT PREPARED IF NECESSARY FOR
      THE COURT’S REVIEW.

             (5) The notice or order setting a matter for hearing shallmust state
whether electronic recording or a court reporter is provided by the court. If the
court provides electronic recording, the notice shallmust also state that any party
may provide a court reporter at that party’s expense.

      (e) General Magistrate’s Report. The general magistrate shallmust file
a report that includes findings of fact and conclusions of law, together with
recommendations. If a court reporter was present, the report shallmust contain the
name and address of the reporter.

       (f)    Filing Report; Notice; Exceptions. The general magistrate shallmust
file the report and recommendations and serve copies on all parties. The parties
may file exceptions to the report within 10 days from the time it is served on them.
Any party may file cross-exceptions within 5 days from the service of the
exceptions, provided, however, that the filing of cross-exceptions shallmust not
delay the hearing on the exceptions unless good cause is shown. If no exceptions
are filed within that period, the court shallmust take appropriate action on the
report. If exceptions are filed, they shallmust be heard on reasonable notice by
either party or the court.

       (g) Record. For the purpose of the hearing on exceptions, a record,
substantially in conformity with this rule, shallmust be provided to the court by the
party seeking review if necessary for the court’s review.

              (1) The record shallmust consist of the court file, including the
transcript of the relevant proceedings before the general magistrate and all
depositions and evidence presented to the general magistrate.

              (2) The transcript of all relevant proceedings, if any, shallmust be
delivered to the judge and provided to all other parties not less than 48 hours
before the hearing on exceptions. If less than a full transcript of the proceedings
taken before the general magistrate is ordered prepared by the excepting party, that
party shallmust promptly file a notice setting forth the portions of the transcript
that have been ordered. The responding parties shallmust be permitted to designate
any additional portions of the transcript necessary to the adjudication of the issues
raised in the exceptions or cross-exceptions.

                                        - 12 -
             (3) The cost of the original and all copies of the transcript of the
proceedings shall beis borne initially by the party seeking review, subject to
appropriate assessment of suit monies. Should any portion of the transcript be
required as a result of a designation filed by the responding party, the party making
the designation shall bears the initial cost of the additional transcript.

                                   Commentary

                                    [no change]

                                 Committee Notes

                                    [no change]




                                       - 13 -
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE FORM
                         12.902(f)(3)
             MARITAL SETTLEMENT AGREEMENT FOR
         SIMPLIFIED DISSOLUTION OF MARRIAGE (10/17)
                                      When should this form be used?

This form should be used when a Petition for Simplified Dissolution of Marriage, Florida Family Law Rules
of Procedure Form 12.901(a), has been filed and the parties have reached an agreement on all of the
issues at hand.

This form should be typed or printed in black ink. Both parties must sign the agreement and have their
signatures witnessed by a notary public or deputy clerk. After completing this form, you should file the
original with the clerk of the circuit court in the county where the petition was filed and keep a copy for
your records. You should then refer to the instructions for your petition, answer, or answer and
counterpetition concerning the procedures for setting a hearing or trial (final hearing).

                                  Where can I look for more information?

Before proceeding, you should read General Information for Self-Represented Litigants found at the
beginning of these forms. The words that are in bold underline in these instructions are defined there.
For further information, see chapter 61, Florida Statutes, and the instructions for the petition which was
filed in this case.

                                                Special notes...

This form does not act to transfer title to the property. Such transfer must be done by deed or
supplemental final judgment.

Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these
forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of
Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also
must put his or her name, address, and telephone number on the bottom of the last page of every form
he or she helps you complete.




Instructions for Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for
Simplified Dissolution of Marriage (10/17)
                                                     - 14 -
              IN THE CIRCUIT COURT OF THE                                    JUDICIAL CIRCUIT,
                       IN AND FOR                                    COUNTY, FLORIDA

                                                                Case No.:
                                                                Division:
In re: the Marriage of:



                      _________________,
                               Petitioner,

and

                     _________________,
                            Respondent.


                 MARITAL SETTLEMENT AGREEMENT FOR
                 SIMPLIFIED DISSOLUTION OF MARRIAGE
We, {Husband’s full legal name}_______________________________, and {Wife’s full legal name}
__________________________________________,being sworn, certify that the following statements
are true:

      1. We were married to each other on {date}                                       .

      2. Because of irreconcilable differences in our marriage (no chance of staying together), we have
         made this agreement to settle once and for all what we owe to each other and what we can
         expect to receive from each other. Each of us states that nothing has been held back, that we
         have honestly included everything we could think of in listing our assets (everything we own and
         that is owed to us) and our debts (everything we owe), and that we believe the other has been
         open and honest in writing this agreement.

      3. Each of us agrees to execute and exchange any documents that might be needed to complete
         this agreement, including deeds, title certificates, etc.

SECTION I. MARITAL ASSETS AND LIABILITIES
A. Division of Assets. We divide our assets (everything we own and that is owed to us) as follows: Any
   personal item(s) not listed below is the property of the party currently in possession of the item(s).



Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (10/17)
                                                     - 15 -
1. Wife shall receive as her own and Husband shall have no further rights or responsibilities regarding
these assets:




Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (10/17)
                                                     - 16 -
                                                                                                 Current Fair
                 ASSETS: DESCRIPTION OF ITEM(S) WIFE SHALL RECEIVE                               Market Value
    To avoid confusion at a later date, describe each item as clearly as possible.
             LIST ONLY THE LAST FOUR DIGITS OF ACCOUNT NUMBERS.
  Where applicable, include whether the name on any title/deed/account described
                         below is wife’s, husband’s, or both.
  Cash (on hand)                                                                                $
  Cash (in banks/credit unions)


  Stocks/Bonds

 Notes (money owed to you in writing)



  Money owed to you (not evidenced by a note)



  Real estate: (Home)
  (Other)


  Business interests


  Automobiles



  Boats
  Other vehicles


  Retirement plans (Profit Sharing, Pension, IRA, 401(k)s, etc.)



  Furniture & furnishings in home


  Furniture & furnishings elsewhere


Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (10/17)
                                                     - 17 -
  Collectibles


  Jewelry


  Life insurance (cash surrender value)


  Sporting and entertainment (T.V., stereo, etc.) equipment




  Other assets




 Total Assets to Wife                                                                           $

2. Husband shall receive as his own and Wife shall have no further rights or responsibilities regarding
these assets:




Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (10/17)
                                                     - 18 -
            ASSETS: DESCRIPTION OF ITEM(S) HUSBAND SHALL RECEIVE
                                                                                                 Current Fair
     To avoid confusion at a later date, describe each item as clearly as possible.              Market Value
             LIST ONLY THE LAST FOUR DIGITS OF ACCOUNT NUMBERS.
   Where applicable, include whether the name on any title/deed/account described
                          below is wife’s, husband’s or both.
  Cash (on hand)                                                                                $
  Cash (in banks/credit unions)


  Stocks/Bonds

  Notes (money owed to you in writing)



  Money owed to you (not evidenced by a note)



  Real estate: (Home)
  (Other)


  Business interests


  Automobiles



  Boats
  Other vehicles


  Retirement plans (Profit Sharing, Pension, IRA, 401(k)s, etc.)



  Furniture & furnishings in home


  Furniture & furnishings elsewhere




Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (10/17)
                                                     - 19 -
  Collectibles


  Jewelry


  Life insurance (cash surrender value)


  Sporting and entertainment (T.V., stereo, etc.) equipment




  Other assets




 Total Assets to Husband                                                                        $




Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (10/17)
                                                     - 20 -
    B. Division of Liabilities/Debts. We divide our liabilities (everything we owe) as follows:
    1. Wife shall pay as her own the following and will not at any time ask Husband to pay these
       debts/bills:
        LIABILITIES: DESCRIPTION OF DEBT(S) TO BE PAID BY WIFE
    To avoid confusion at a later date, describe each item as clearly as
                                 possible.
        LIST ONLY THE LAST FOUR DIGITS OF ACCOUNT NUMBERS.                                               Current
   Where applicable, include whether the name on any mortgage, note, or                  Monthly         Amount
          account described below is wife’s, husband’s, or both.                         Payment          Owed
  Mortgages on real estate: (Home)                                                   $               $
  (Other)

  Charge/credit card accounts




  Auto loan
  Auto loan
  Bank/credit union loans




  Money you owe (not evidenced by a note)

  Judgments

  Other




 Total Debts to Be Paid by Wife                                                      $               $

    2. Husband shall pay as his own the following and will not at any time ask Wife to pay these
       debts/bills:


Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (10/17)
                                                     - 21 -
      LIABILITIES: DESCRIPTION OF DEBT(S) TO BE PAID BY HUSBAND
     To avoid confusion at a later date, describe each item as clearly as
                                  possible.
          LIST ONLY THE LAST FOUR DIGITS OF ACCOUNT NUMBERS.                                             Current
   Where applicable, include whether the name on any mortgage, note, or                  Monthly         Amount
            account described below is wife’s, husband’s, or both.                       Payment          Owed
  Mortgages on real estate: (Home)                                                   $               $
  (Other)

  Charge/credit card accounts




  Auto loan
  Auto loan
  Bank/credit union loans




  Money you owe (not evidenced by a note)

  Judgments

  Other




 Total Debts to Be Paid by Husband                                                   $               $

C. Contingent Assets and Liabilities (listed in Section III of our Family Law Financial Affidavits) will be
   divided as follows:




Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (10/17)
                                                     - 22 -
SECTION II. SPOUSAL SUPPORT (ALIMONY) Each of us forever gives up any right to spousal support
(alimony) that we may have.

SECTION III. OTHER


_____________________________________________________________________________________
_______________________________________________________________________


I certify that I have been open and honest in entering into this settlement agreement. I am satisfied
with this agreement and intend to be bound by it.

Dated:             ___________                                        ___________
                                                   Signature of Husband
                                                   Printed Name:
                                                   Address:
                                                   City, State, Zip:
                                                   Telephone Number:
                                                   Fax Number:
                                                    E-mail Address(es):______________________________

STATE OF FLORIDA
COUNTY OF

Sworn to or affirmed and signed before me on                         by                                            .



                                                                     NOTARY PUBLIC or DEPUTY CLERK


                                           {Print, type, or stamp commissioned name of notary or clerk.}
_____ Personally known
_____ Produced identification
Type of identification produced

IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
[fill in all blanks]
This form was prepared for the Husband who is the {choose only one} ( ) Petitioner ( ) Respondent.
This form was completed with the assistance of:
{name of individual} ________________________________________________________________,
{name of business} __________________________________________________________________,

Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (10/17)
                                                     - 23 -
{address}                           _________________________________________________,
{city} ____________________________,{state} ______, {telephone number} ________________ .


I certify that I have been open and honest in entering into this settlement agreement. I am satisfied
with this agreement and intend to be bound by it.


Dated:
                                                    Signature of Wife
                                                    Printed Name:__________________________________
                                                     Address:______________________________________
                                                     City, State, Zip:_________________________________
                                                     Telephone number:_____________________________
                                                    Fax Number____________________________________________
                                                      E-mail Address(es):_____________________________
STATE OF FLORIDA
COUNTY OF

Sworn to or affirmed and signed before me on                         by          .


                                                    NOTARY PUBLIC or DEPUTY CLERK


                                           {Print, type, or stamp commissioned name of notary or clerk.}
_____ Personally known
_____ Produced identification
Type of identification produced

IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW:
 [fill in all blanks]
This form was prepared for the Wife who is the {choose only one} ( ) Petitioner ( ) Respondent.
This form was completed with the assistance of:
{name of individual} _____________________________________________________________,
{name of business} _______________________________________________________________,
 {address}          ___________     __________________________________________________,
{city} ___________           ____,{state}       _, {telephone number} ___________________.




Florida Family Law Rules of Procedure Form 12.902(f)(3), Marital Settlement Agreement for Simplified Dissolution
of Marriage (10/17)
                                                     - 24 -